Citation Nr: 1523206	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-29 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for a breathing disability, to include chronic sinusitis and allergic rhinitis.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran has approximately 20 years of full-time service with the Alabama Army National Guard, including a confirmed period where he was ordered to active duty in support of Operation Enduring Freedom, from October 2009 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for hypertension, assigning a noncompensable rating effective October 30, 2010, and denied, in relevant part, the Veteran's claims for service connection for GERD, a breathing disability, and a back disability.  Jurisdiction subsequently transferred to the Roanoke, Virginia RO.

In a December 2013 rating decision, the Roanoke RO severed the award of service connection for hypertension, effective March 1, 2014.  In November 2014, VA received new evidence, including a Certificate of Release or Discharge from Active Duty, DD Form 214, demonstrating separation from Army National Guard service in November 2014 due to retirement.  In the case of Bond v. Shinseki, 659 F.3d 1362, the Court of Appeals for Veterans Claims (Court) held that when evidence is received within one year of an adverse decision, the RO must make a determination as to whether the evidence constitutes "new and material evidence" sufficient to prevent finality from attaching to the prior decision, per 38 C.F.R. § 3.156(b).  As the issue of whether new and material evidence has been submitted sufficient to prevent finality from attaching to the December 2013 rating decision, and if so, whether the severance of service connection was warranted, has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In November 2014, the Veteran submitted a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits seeking service connection for costochondritis, sleep apnea, thoracic radiculitis/chronic pain syndrome, bilateral elbow condition (medial epicondylitis syndrome), a heart disability (coronary artery disease), and right foot disability including flat foot and plantar fasciitis.  These issues have not yet been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain the Veteran's service personnel records; to verify the classification of various periods of full-time National Guard service; to provide VA medical opinions, and to adjudicate inextricably intertwined issues.

In order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish entitlement to disability compensation benefits, an individual must first establish "veteran" status for the period of service in question. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. . . ."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined, in relevant part, as full-time duty in the Armed Forces, which includes the National Guard, other than active duty for training (ACDUTRA). 38 C.F.R. § 3.6.  ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  38 C.F.R. § 3.6(c) also defines full-time duty performed by members of the National Guard of any State under 32 U.S.C. 316, 502, 503, 504, or 505 as ACDUTRA. 

While active duty alone is sufficient to meet the statutory definition of veteran, active duty for training or inactive duty training, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for the period of reserve service, it must first be established that the appellant was disabled from a disease or injury incurred or aggravated in line of duty during active duty for training, or that he was disabled from an injury incurred or aggravated in line of duty during inactive duty training.

The Veteran's claims file contains a number of Certificate of Release or Discharge from Active Duty, DD Form 214s, covering the Veteran's continuous service with the Alabama Army National Guard from August 1995 to November 2014.  The DD Form 214s for the periods of service from August 1995 to October 2009 and October 2010 to August 2011 each note under the remarks section  that "this period of active duty was title 32 US 502(f)."  Both forms also note "rel[ease] from active duty & order to active duty in another status" under "type of separation."  The DD Form 214 for the period of service from October 2009 to October 2010 denotes service where "ordered to active duty in support of Operation Enduring Freedom IAW 10 USC 12302."  The DD Form 214 for the period of service from August 2011 to November 2014 does not specify the statue under which this period of service was authorized.  

The Veteran is claiming entitlement to service connection for GERD, a breathing disability and a back disability.  To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board notes that the claims for entitlement to service connection here on appeal were filed in October 2010, immediately prior to separation from a period of service which qualifies as active duty under 38 C.F.R. § 3.6(b).  The Veteran immediately transitioned into another period of National Guard service before beginning a final period of National Guard service ending in retirement.  If the Veteran's last two periods of service qualify as ACDUTRA, as opposed to active duty, disability present during those periods of time could qualify as "current disability" which would then need to be related to active military service to warrant service connection.  In other words, in this situation, an award of service connection could be made effective the day following release from this period of active duty, October 30, 2010, as the continued service in ACDUTRA status thereafter would result in potential modification of the payment of benefits, but not suspension of any award of service connection itself.  See 38 C.F.R. § 3.654.  However, if the subsequent periods of National Guard service both qualify as active military, naval, and air service under § 38 C.F.R. § 3.6(a), for which active duty would automatically qualify, the Veteran would not have separated from active military service, and attained status as a "veteran," until his retirement from the National Guard in November 2014, and the Board would then look to evidence of a "current disability" from November 2014 forward when considering entitlement to service connection.  As there remains some confusion as to the correct classification of the Veteran's service periods, remand is necessary to obtain the Veteran's complete service personnel records and to verify the statute under which each period of service was authorized.   

The Veteran was provided with QTC medical examination in January 2013 and May 2015.  No medical opinions were provided with regard to the etiology of any of the appellant's disabilities that were present on the dates of those examinations.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, on remand, the AOJ should take such action as is necessary in order to provide the Veteran with adequate examination and medical opinion with regard to the presence of a "current disability" at any point during the appeal period (beginning the latter of October 30, 2010 or the day after the Veteran transitioned out of active duty status) and whether any "current disability" arose during or is related to any incident during a period of active military service.  

Finally, the Board is referring the issue of whether new and material evidence has been submitted sufficient to prevent finality from attaching to the December 2013 rating decision severing the award of service connection for hypertension, and if so, whether severance was warranted.  Once severance occurs, further adjudication of a retrospective rating issue is barred.  38 C.F.R. § 3.400(o)(1) (2014).  Therefore, the issue of entitlement to an initial compensable evaluation for hypertension is found to be inextricably intertwined with another matter being referred to the AOJ, and must therefore be remanded to await adjudication of that matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete Alabama Army National Guard service personnel records from any appropriate source.  If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1) .

2.  Additionally, contact any appropriate source for a determination/confirmation of the capacity in which the Veteran served during each period of National Guard service (August 1995 to October 2009; October 2009 to October 2010, October 2010 to August 2011; and August 2011 to November 2014) including whether his service was authorized under Title 10, Title 32, or some other authority, and whether it was characterized as active duty or active duty for training (ACDUTRA).  If this information is not available, obtain written confirmation of that fact.   

3.  After completing the above, the AOJ should write up a memorandum classifying each period of National Guard service identified in the various DD Form 214s  as either active duty under 38 C.F.R. § 3.6(b) or ACDUTRA under 38 C.F.R. § 3.6(c).  

4.  Thereafter, unless service connection is found warranted in the absence of a medical opinion, provide the Veteran with addendum medical opinions (or additional examination with opinion, as deemed necessary by the AOJ), as to whether the claimed disabilities arose during or are otherwise etiologically related to his active military service (to include active duty or a period of ACDUTRA wherein the Veteran was disabled from injury or disease incurred or aggravated in line of duty during such period).  Clarification should be provided to any and all examiners as to the date on which the appellant separated from active military service without transitioning into another period of active duty per 38 C.F.R. § 3.6(b) (i.e., the date from which the presence of a "current disability" may be found). 

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues of entitlement to service connection for GERD, a breathing disability, and a back disability in light of all additional evidence received.   If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

6.  Adjudicate the referred issue of whether new and material evidence has been submitted sufficient to prevent finality from attaching to the December 2013 rating decision severing service connection for hypertension, and if so, whether severance of service connection was warranted.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the need to file a timely notice of disagreement if the Veteran wishes to initiate an appeal from this determination.

7.  Thereafter, readjudicate the issue of entitlement to an initial compensable evaluation for hypertension.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






